Title: To James Madison from Robert Montgomery, 20 May 1807
From: Montgomery, Robert
To: Madison, James



Sir,
Alicante 20th. May 1807.

In my respects of the 17th. Ultimo, I had the honor to hand you Copy of the Royal Edict creating a Court of Admiralty in this Country, wherein it is also ordered, that the Tonnage on foreign Shipping in the Ports of Spain, should be raised to an equivalent to that paid by Spanish Vessels in all foreign Ports.  Our Vessels pay in all Ports of Spain five Cents pr Ton, but I apprehend when they are informed how much Spanish Vessels pay in the United States, they will charge us here an equal sum.  This would bring the balance greatly against us; Yet there has been no change.
I am happy to hand you the Letter inclosed from Consul Lear but doubt not you have long since received Duplicate
Inclosed you have the Marine  List till first of January last.  This with that of Alicante includes the arrivals of this District as some few Vessels arriving in other out Ports, are on the List from this Place.  The Ship Bradford of Newbury Port Captain John Clark has been stranded near La Matta on this Coast, and sold for account of the underwritters  I have frequently applied to the abovementiond Master to deposit his Papers in the Consular Office since the loss of his Vessel agreeable to act of Congress, but have received no other but insulting refusals, and on this Day, the 22 May, I wrote him to return the Papers for Canceling which he has in the same manner rejected.  I have the honor to be truly Sir Your Obedient humble Servant

Robt. Montgomery

